                                                                      Case 2:17-cv-00365-JAD-NJK Document 41 Filed 04/21/20 Page 1 of 2




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: nicholas.belay@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon fka
                                                            9    The Bank of New York as Trustee for the
                                                                 Certificateholders CWMBS, Inc., CHL Mortgage
                                                            10   Pass-Through Trust 2005-HYB10 Mortgage Pass-
                                                                 Through Certificates, Series 2005-HYB10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                 UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                       DISTRICT OF NEVADA
AKERMAN LLP




                                                            13
                                                                 THE BANK OF NEW YORK MELLON FKA                      Case No.: 2:17-cv-00365-JAD-NJK
                                                            14   THE BANK OF NEW YORK AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS CWMBS,                    STIPULATION FOR EXTENSION OF
                                                            15   INC., CHL MORTGAGE PASS-THROUGH                      TIME TO FILE DISMISSAL
                                                                 TRUST 2005-HYB10 MORTGAGE PASS-                      DOCUMENTS
                                                            16   THROUGH CERTIFICATES, SERIES 2005-
                                                                 HYB10,                                               (Second Request)
                                                            17
                                                                                         Plaintiff,
                                                            18
                                                                 v.                                                          ORDER
                                                            19
                                                                 GRANITE        CREST   HOMEOWNERS
                                                            20   ASSOCIATION; NEVADA ASSOCIATION
                                                                 SERVICES, INC.; DOE INDIVIDUALS I-X,
                                                            21   inclusive, and ROE CORPORATIONS I-X,
                                                                 inclusive,
                                                            22

                                                            23                           Defendants.
                                                            24                The Bank of New York Mellon fka The Bank of New York as Trustee for the
                                                            25   Certificateholders CWMBS, Inc., CHL Mortgage Pass-Through Trust 2005-HYB10 Mortgage Pass-
                                                            26   Through Certificates, Series 2005-HYB10 (BoNYM), and Granite Crest Homeowners Association
                                                            27   (Granite Crest), by and through their undersigned counsel of record, hereby stipulate as follows:
                                                            28

                                                                 52742345;1
                                                                     Case 2:17-cv-00365-JAD-NJK Document 41 Filed 04/21/20 Page 2 of 2




                                                            1                 1.   The parties reached a settlement as indicated by the notice of settlement filed on

                                                            2    January 9, 2020. (ECF No. 34).

                                                            3                 2.   BoNYM filed a status report regarding settlement on February 14, 2020.

                                                            4                 3.   The parties filed a stipulation to extend the time to file dismissal documents on March

                                                            5    16, 2020.

                                                            6                 2.   The parties have continued working to make mutually acceptable revisions to the

                                                            7    draft settlement agreement. Based on these discussions, BoNYM circulated the latest version of the

                                                            8    agreement for Granite Crest's review on March 16, 2020. Granite Crest is currently reviewing the
                                                            9    revised agreement, and BoNYM awaits a response.

                                                            10                3.   The parties intend to submit a stipulation to dismiss as soon as possible. The parties
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   respectfully request the court extend the deadline to file dismissal papers by an additional thirty
                      LAS VEGAS, NEVADA 89134




                                                            12   days.
AKERMAN LLP




                                                            13            DATED this 15th day of April, 2020.

                                                            14
                                                                 AKERMAN LLP                                            RANALLI ZANIEL FOWLER & MORAN, LLC
                                                            15

                                                            16   /s/ Nicholas E. Belay, Esq._____________               _/s/ JASON A. FOWLER, ESQ.
                                                                 DARREN T. BRENNER, ESQ.                                JASON A. FOWLER, ESQ.
                                                            17   Nevada Bar No. 8386                                    Nevada Bar No. 8071
                                                                 NATALIE L. WINSLOW, ESQ.                               2400 W. Horizon Ridge Parkway
                                                            18   Nevada Bar No. 12125                                   Henderson, NV 89052
                                                                 NICHOLAS E. BELAY, ESQ.
                                                            19
                                                                 Nevada Bar No. 15175                                   Attorneys for    Granite    Crest   Homeowners
                                                            20   1635 Village Center Circle, Suite 200                  Association
                                                                 Las Vegas, NV 89134
                                                            21
                                                                 Attorneys for The Bank of New York Mellon
                                                            22

                                                            23
                                                                                                                  ORDER
                                                            24
                                                                              IT IS SO ORDERED.
                                                            25
                                                                                                                 __________________________________
                                                            26                                                   UNITED STATES DISTRICT JUDGE

                                                            27                                                             4/21/2020
                                                                                                                 DATED: __________________________
                                                            28
                                                                                                                    2
                                                                 52742345;1
